05/21/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0731



                                    No. DA 19-0731


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

TRAVIS STAKER,

                Defendant and Appellant.


                              GRANT OF EXTENSION


         Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing therefor, Appellees are granted an extension of time to

and including June 23, 2020, within which to prepare, serve, and file its response

brief.




MP                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            May 21 2020